
	

114 S3355 IS: To prohibit funding for the Preparatory Commission for the Comprehensive Nuclear-Test-Ban Treaty Organization in the event the United Nations Security Council adopts a resolution that obligates the United States or affirms a purported obligation of the United States to refrain from actions that would run counter to the object and purpose of the Comprehensive Nuclear-Test-Ban Treaty.
U.S. Senate
2016-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3355
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2016
			Mr. Cotton (for himself, Mr. Rubio, Mr. Sessions, Mr. Hatch, Mr. Tillis, Mrs. Fischer, Mr. Moran, Mr. Cruz, Mr. Wicker, Mr. Daines, Mr. Lankford, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To prohibit funding for the Preparatory Commission for the Comprehensive Nuclear-Test-Ban Treaty
			 Organization in the event the United Nations Security Council adopts a
			 resolution that obligates the United States or affirms a purported
			 obligation of the United States to refrain from actions that would run
			 counter to the object and purpose of the Comprehensive Nuclear-Test-Ban
			 Treaty.
	
	
		1.Restriction on funding for the Preparatory Commission for the Comprehensive Nuclear-Test-Ban Treaty
 OrganizationNo United States funds may be made available to the Preparatory Commission for the Comprehensive Nuclear-Test-Ban Treaty Organization if, on or after September 16, 2016, the United Nations Security Council adopts a resolution that obligates the United States or affirms a purported obligation of the United States to refrain from actions that would run counter to the object and purpose of the Comprehensive Nuclear-Test-Ban Treaty.
